Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      05-APR-2022
                                                      03:22 PM
                                                      Dkt. 13 OSUS


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

             MICHAEL JOHN COLLINS, II, (Bar No. 9087),
                            Respondent.


                        ORIGINAL PROCEEDING
                         (ODC NO. 22-0051)

                    ORDER OF INTERIM SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the April 4, 2022 renewed petition filed

 by the Office of Disciplinary Counsel on behalf of, and with the

 approval of, the Disciplinary Board of the Hawai#i Supreme Court,

 requesting this court to transfer Respondent Michael John

 Collins, II to inactive status, pursuant to Rules 2.19 (b) of the

 Rules of the Supreme Court of the State of Hawai#i (RSCH), or, in

 the alternative, to suspend his license to practice law, pursuant

 to RSCH Rule 2.23, as well as the entire record in this matter,

 we determine, based upon the evidence submitted, that there is

 sufficient evidence in the record to demonstrate that Respondent
Collins has committed multiple violations of the Hawai#i Rules of

Professional Conduct, and poses a substantial threat of serious

harm to the public.   Therefore,

          IT IS HEREBY ORDERED that Respondent Michael John

Collins, II is suspended from the practice of law upon entry of

this order, pursuant to RSCH Rule 2.23, pending final disposition

of the disciplinary proceedings predicated upon the conduct

causing the harm.

          IT IS HEREBY FURTHER ORDERED that this suspension

constitutes a suspension for the purposes of RSCH Rule 2.16.

Respondent Collins shall have 20 days from the entry of this

order to comply with the requirements of that Rule imposed upon a

suspended attorney.

          DATED: Honolulu, Hawai#i, April 5, 2022.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins




                                   2